COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00074-CV


Gail Rigsby                               §    From the 236th District Court

                                          §    of Tarrant County (236-265926-13)
v.
                                          §    April 2, 2015

EECU                                      §    Opinion by Justice Meier

                                  JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse that portion of the

trial court’s judgment that dismisses Gail Rigsby’s intentional infliction of

emotional distress, negligence, and gross negligence claims and remand this

case to the trial court to consider EECU’s motion to dismiss those claims for the

reasons advanced in EECU’s motion to dismiss. We affirm that portion of the

trial court’s judgment that dismisses Gail Rigsby’s defamation claim.

       It is further ordered that Appellant Gail Rigsby shall pay all costs of this

appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bill Meier
                                         Justice Bill Meier